Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the applicant’s arguments 
The previous rejection is withdrawn.
Over the course of a new search a new reference to META was found.
A new rejection is made. Applicant’s arguments are now moot in view of the new rejection of the claims. 
Fan is silent as to but Busch teaches “…. implemented by a computing device…defining a second vector representative of a textual description of a specified path from the origin to the destination, wherein the second vector is defined based on one or more points of interest, one or more landmarks and/or one or more features of a map included in the textual description in a sequence 
identified therefrom,…. (see col. 34, lines 1-45 where the device can determine the GPS location of the user and a business that is close by that the user visits and where the user’s history indicates that the user is visiting a number of businesses and a number of keywords or trends of the user)
selecting a particular candidate path, from among the plurality of candidate paths, that is represented by the particular vector identified based on the similarity of the particular vector to the second vector; and(see col. 14, lines 1-30 where the location of the user can be compared to the amount of inventory and the stores that are close by and the amount of money that the user is spending and an amount of time that the user is spending at the specific location; and col. 34, lines 1-45 where the device can determine the GPS location of the user and a business that is close by that the user visits and where the user’s history indicates that the user is visiting a number of businesses and a number of keywords or trends of the user)
causing a route including the 
particular candidate path to be provided to facilitate navigation to the destination”.	(See FIG. 13a and 14b where the user can be provided navigation instructions 1422 from 1404 to 1420 and that certain bars are too crowded and the user should proceed to the vine that is at 1 percent capacity)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of FAN and the teachings of Busch of META™ since Bush teaches that a social media application and a GPS navigation device can be combined to provide hints to the user. For example, a certain user can enable a proximity notification in claim 6. Inventory information can be provided to the user of if the location is too crowded or hints about payment information. The user can then provide a certain hint such as to avoid a crowded spot and to instead move to a less crowded spot or avoid a business that is sold out. This can assist with a user to be directed to points of interest and hints that are gleaned from social media. See col. 34 and 47, lines 10 to 50 of Busch.    



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claim 1 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of by NPL, Fan, Xiaoyi et al., CrowdNavi: Demystifying Last Mile Navigation With Crowdsourced Driving Information, IEEE TRANSACTIONS ON INDUSTRIAL INFORMATICS, VOL. 13, NO. 2, APRIL 2017, (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=7587360)(hereinafter “Fan”) and in view of U.S. Patent No.: 8,515,459 B2 to Busch that was filed in 2012. 

    PNG
    media_image1.png
    491
    677
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    449
    731
    media_image2.png
    Greyscale
 “1.    A method for selecting a path to a destination, the method comprising:
defining first vectors representative of a plurality of respective candidate paths from an origin to the destination, wherein each first vector is at least partially defined by directional information associated with one or more segments of the respective candidate path;  (see page 1-2, FIG. 1 and second column where google maps will place the user at the front door which is incorrect but the last mile crowd sourced direction will place the user in the dotted line to the back area of the coffee bar and then to the entrance which is correct for the drive through that is gleaned by the crowd source information) 
    PNG
    media_image3.png
    419
    724
    media_image3.png
    Greyscale

“…defining a second vector (see FIG. 2 where the second vector is identified when the user enters the so called “last mile area” and then instead of plotting the navigation solution to the destination in red the device uses the crowd sourced observations of what the correct destination and entrance is) 
    PNG
    media_image4.png
    533
    728
    media_image4.png
    Greyscale

representative of a textual description (see FIG. 6 where the user inputs text which is provided to 1. The trajectory database (Google maps) and 2. Is provided to the crowdNavi backend to correct the google maps incorrect solution)
of a specified path from the origin to the destination, wherein the second vector is at least partially defined by directional information associated with one or more segments of the specified path;  (see page 772-773 where the observed landmark is determined in FIG. 3 and then observed patterns are collected for the last mile area and then these are applied to refine the navigation solution once you are within the last mile area from the entrance of the landmark to the destination and to avoid the incorrect solution)

    PNG
    media_image3.png
    419
    724
    media_image3.png
    Greyscale
identifying a particular vector, from among the first vectors, based on a similarity of the particular vector to the second vector; and  (see page 772-773 where the observed landmark is determined in FIG. 3 and  
    PNG
    media_image5.png
    659
    1462
    media_image5.png
    Greyscale

selecting a particular candidate path, from among the plurality of candidate paths, that is represented by the particular vector identified based on the similarity of the particular vector to the second vector.  (see page 773-775 and FIG. 7 where the google maps provides the first incorrect path in item b however 75 percent of all users are monitored as using FIG. 7d and instead turning right then left to the solution and avoid the incorrect Googlemaps solution which is the correct second vector but it is similar to the google map first vector and is a 
Fan is silent as to but Busch teaches “…. implemented by a computing device…defining a second vector representative of a textual description of a specified path from the origin to the destination, wherein the second vector is defined based on one or more points of interest, one or more landmarks and/or one or more features of a map included in the textual description in a sequence 
identified therefrom,…. (see col. 34, lines 1-45 where the device can determine the GPS location of the user and a business that is close by that the user visits and where the user’s history indicates that the user is visiting a number of businesses and a number of keywords or trends of the user)
selecting a particular candidate path, from among the plurality of candidate paths, that is represented by the particular vector identified based on the similarity of the particular vector to the second vector; and(see col. 14, lines 1-30 where the location of the user can be compared to the amount of inventory and the stores that are close by and the amount of money that the user is spending and an amount of time that the user is spending at the specific location; and col. 34, lines 1-45 where the device can determine the GPS location of the user and a business that is close by that the user visits and where the user’s history indicates that the user is visiting a number of businesses and a number of keywords or trends of the user)
causing a route including the 
particular candidate path to be provided to facilitate navigation to the destination”.	(See FIG. 13a and 14b where the user can be provided navigation instructions 1422 from 1404 to 1420 and that certain bars are too crowded and the user should proceed to the vine that is at 1 percent capacity)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Fan, Xiaoyi et al., CrowdNavi: Demystifying Last Mile Navigation With Crowdsourced Driving Information, IEEE TRANSACTIONS ON INDUSTRIAL INFORMATICS, VOL. 13, NO. 2, APRIL 2017, (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=7587360)(hereinafter “Fan”) and in view of United States Patent Application Pub. No.: US 2003/0046451 A1 to Prabhakaran that was filed in 1997 and in view of Busch. 

 “2.    A method according to Claim 1, further comprising converting an audio description of the specified path to the textual description”. (see paragraph 44 where the speech can be input from a microphone to the GPS device) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of FAN and the teachings of Prabhakaran since Prabhakaran teaches that a microphone can be used to capture the audio and convert this to text for the input to the GPS device.  This can assist with a user one handedly capturing the data or for handicapped users to be able to use a GPS device. See FIG. 3 and paragraph 41-55 and blocks 302-320.    

Fan is silent but Prabhakaran teaches “3.    A method according to Claim 2, wherein converting the audio description comprises converting the audio description that is received in real time or near real time. (see paragraph 44-51 where the speech can be input from a microphone to the GPS device and FIG. 3, blocks 302-320);


 


Claims 4-9 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Fan, Xiaoyi et al., CrowdNavi: Demystifying Last Mile Navigation With Crowdsourced Driving Information, IEEE TRANSACTIONS ON INDUSTRIAL INFORMATICS, VOL. 13, NO. 2, APRIL 2017, (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=7587360)(hereinafter “Fan”) and in view of Busch. 

Fan discloses “4.    A method according to Claim 1, wherein defining the second vector comprises defining the second vector based on one or more points of interest, one or more landmarks, one or more features of a map or one or more directions associated with the one or more segments of the specified path”. (see page 773-775 and FIG. 7 where the google maps provides the first incorrect path in item b however 75 percent of all users are monitored as using FIG. 7d and instead turning right then left to the solution; and avoid the incorrect Googlemaps solution. This second mapping is the correct second vector but it is similar to the google map first vector and is a candidate that is scoring as 75 percent while the figure 7c is ignored as 20 percent use that route which is less than the 75 percent) 
    PNG
    media_image6.png
    514
    692
    media_image6.png
    Greyscale

 “5.    A method according to Claim 1, wherein identifying the particular vector comprises identifying the particular vector to be the most similar of the first vectors in comparison to the second vector”.  (See page 773-775 where when entering a landmark area then a highly scored landmark that is used by multiple members of the crowd is identified and substituted for the map navigation solution that is similar to the map navigation solution but it is used more by the members of the crowd and is inferred to be correct)
Fan discloses “6.    A method according to Claim 1, wherein, in an instance in which a length of an extended segment of the one or more segments exceeds a threshold, defining the first vectors comprises defining the first vector that includes the extended segment that exceeds the threshold to include a plurality of elements that are each representative of the extended segment that exceeds the threshold”. (see page 773-775 and FIG. 7 where the google maps provides the first incorrect path in item b however 75 percent of all users are monitored as using FIG. 7d and instead turning right then left to the solution; and avoid the incorrect Googlemaps solution. This second mapping is the correct second vector but it is similar to the google map first vector and is a candidate that is scoring as 75 percent while the figure 7c is  
    PNG
    media_image3.png
    419
    724
    media_image3.png
    Greyscale

Fan discloses “7.    A method according to Claim 1, wherein defining the first vectors comprises defining a respective first vector to comprise a plurality of elements representative of the directional information associated with the one or more segments of the respective candidate path, (see FIG. 3 where when the user enters the so called “landmark last mile area” and includes an entrance landmark then a second databased is queried in FIG. 7 to return a crowd sourced solution) and wherein the plurality of elements uniquely represent each point of interest or each direction associated with the one or more segments of the respective candidate path. (see page 773-775 and FIG. 7 where 
Fan discloses “8.    A method according to Claim 1, further comprising:
identifying a point of interest from the textual description;
determining whether map data that includes the origin and the destination fails to represent the point of interest; and(see FIG. 3 where when the user enters the so called “landmark last mile area” and includes an entrance landmark then a second databased is queried in FIG. 7 to return a crowd sourced solution)
in an instance in which the map data fails to represent the point of interest, updating the map data to include the point of interest. (see page 773-775 and FIG. 7 where the google maps provides the first 

    PNG
    media_image4.png
    533
    728
    media_image4.png
    Greyscale

Fan discloses “9.    A method according to Claim 8, wherein updating the map data to include the point of interest comprises associating the point of interest with a location that is at least partially defined by the textual description (see FIG. 6 where when the user inputs a destination  the input is provided to the trajectory database or google maps and also 2. The crowd navigation backend to correct and refine the trajectory database solution which is incorrect  and this is provided when the user enters the so called landmark area points in FIG. 1)  from which the point of interest was identified, and wherein the location is represented by the map data. (see page 773-775 and FIG. 7 where the google maps provides the first incorrect path in item b however 75 percent of all users are monitored as using FIG. 7d and instead turning right then left to the solution; and avoid the incorrect Googlemaps solution. This second mapping is the correct second vector but it is similar to the google map first vector and is a candidate that is scoring as 75 percent while the figure 7c is ignored as 20 percent use that route which is less than the 75 percent)”.
 


Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Fan, Xiaoyi et al., CrowdNavi: Demystifying Last Mile Navigation With Crowdsourced Driving Information, IEEE TRANSACTIONS ON INDUSTRIAL INFORMATICS, VOL. 13, NO. 2, APRIL 2017, (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=7587360)(hereinafter “Fan”) and in view of Busch. 

    PNG
    media_image1.png
    491
    677
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    449
    731
    media_image2.png
    Greyscale
 
    PNG
    media_image4.png
    533
    728
    media_image4.png
    Greyscale
Fan discloses “10.    An apparatus configured to select a path to a destination, the apparatus comprising 
processing circuitry and at least one memory including computer program code instructions, 
the computer program code instructions configured to, when executed by the processing circuitry, cause the apparatus to: (see FIG. 6, elements on the mobile app and the navigation server and that the 
define first vectors representative of a plurality of respective candidate paths from an origin to the destination, (see page 1-2, FIG. 1 and second column where google maps will place the user at the front door which is incorrect but the last mile crowd sourced direction will place the user in the dotted line to the back area of the coffee bar and then to the entrance which is correct for the drive through that is gleaned by the crowd source information) 
    PNG
    media_image3.png
    419
    724
    media_image3.png
    Greyscale


wherein each first vector is at least partially defined by directional information associated with one or more segments of the respective candidate path; (see FIG. 2 where the second vector is identified when the user enters the so called “last mile area” and then instead of plotting the navigation solution to the destination in red the device uses the crowd sourced observations of what the correct destination and entrance is) (see FIG. 6 where the user inputs text which is provided to 1. The trajectory database (Google maps) and 2. Is provided to the crowdNavi backend to correct the google maps incorrect solution)

define a second vector representative of a textual description of a specified path from the origin to the destination, (see FIG. 2 where the second vector is identified when the user enters the so called “last mile area” and then instead of plotting the navigation solution to the destination in red the device uses the crowd sourced observations of what the correct destination and entrance is)
wherein the second vector is at least partially defined by directional information associated with one or more segments of the specified path; (see page 772-773 where the observed landmark is 
identify a particular vector, from among the first vectors, based on a similarity of the particular vector to the second vector; and (see page 772-773 where the observed landmark is determined in FIG. 3 and then observed patterns are collected for the last mile area and then these are applied to refine the navigation solution once you are within the last mile area from the entrance of the landmark to the destination and to avoid the incorrect solution)
select a particular candidate path, from among the plurality of candidate paths, that is represented by the particular vector identified based on the similarity of the particular vector to the second vector”. (see page 773-775 and FIG. 7 where the google maps provides the first 
Fan is silent as to but Busch teaches “…. wherein the second vector is defined based on one or more points of interest, one or more landmarks and/or one or more features of a map included in the textual description in a sequence 
identified therefrom,…. (see col. 34, lines 1-45 where the device can determine the GPS location of the user and a business that is close by that the user visits and where the user’s history indicates that the user is visiting a number of businesses and a number of keywords or trends of the user)
select a particular candidate path, from among the plurality of candidate paths, that is represented by the particular vector identified based on the similarity of the particular vector to the second vector; and(see col. 14, lines 1-30 where the location of the user can be compared to the amount of inventory and the stores that are close by and the amount of money that the user is spending and an amount of time that the user is spending at the specific location; and col. 34, lines 1-45 where the device can determine the GPS location of the user and a business that is close by that the user visits and where the user’s history indicates that the user is visiting a number of businesses and a number of keywords or trends of the user)
causing a route including the 
particular candidate path to be provided to facilitate navigation to the destination”.	(See FIG. 13a and 14b where the user can be provided navigation instructions 1422 from 1404 to 1420 and that certain bars are too crowded and the user should proceed to the vine that is at 1 percent capacity)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of FAN and the teachings of Busch of META™ since Bush teaches that a social media application and a GPS navigation device can be combined to provide hints to the user. For example, a certain user can enable a proximity notification in claim 6. Inventory information can be provided to the user of if the location is too crowded or hints about payment information. The user can then provide a certain hint such as to avoid a crowded spot and to instead move to a less crowded spot or avoid a business that is sold out. This can assist with a user to be directed to points of interest and hints that are gleaned from social media. See col. 34 and 47, lines 10 to 50 of Busch.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Fan, Xiaoyi et al., CrowdNavi: Demystifying Last Mile Navigation With Crowdsourced Driving Information, IEEE TRANSACTIONS ON INDUSTRIAL INFORMATICS, VOL. 13, NO. 2, APRIL 2017, (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=7587360)(hereinafter “Fan”) and in view of United States Patent Application Pub. No.: US 2003/0046451 A1 to Prabhakaran that was filed in 1997 and in view of Busch. 

Fan is silent but Prabhakaran teaches “11.    An apparatus according to Claim 10, wherein the computer program code instructions are further configured to, when executed by the processing circuitry, cause the apparatus to convert an audio description of the specified path to the textual description”. ”. (see paragraph 44 where the speech can be input from a microphone to the GPS device) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of FAN and the teachings of Prabhakaran since Prabhakaran teaches that a microphone can be used to capture the audio and convert this to text for the input to the GPS device.  This can assist with a user one handedly capturing the data or for handicapped users to be able to use a GPS device. See FIG. 3 and paragraph 41-55 and blocks 302-320.    

 

Claims 12-17 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Fan, Xiaoyi et al., CrowdNavi: Demystifying Last Mile Navigation With Crowdsourced Driving Information, IEEE TRANSACTIONS ON INDUSTRIAL INFORMATICS, VOL. 13, NO. 2, APRIL 2017, (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=7587360)(hereinafter “Fan”) and in view of Busch. 

Fan discloses “12.    An apparatus according to Claim 10, wherein the computer program code instructions are configured to, when executed by the processing circuitry, cause the apparatus to define the second vector by defining the second vector based on one or more points of interest, one or more landmarks, one or more features of a map or one or more directions associated with the one or more segments of the specified path ”. (see page 773-775 and FIG. 7 where the google maps provides the first incorrect path in item b however 75 percent of all users are monitored as using FIG. 7d and instead turning right then left to the solution; and avoid the incorrect Googlemaps solution.  
    PNG
    media_image6.png
    514
    692
    media_image6.png
    Greyscale


Fan discloses “13.    An apparatus according to Claim 10, wherein the computer program code instructions are configured to, when executed by the processing circuitry, cause the apparatus to identify the particular vector by identifying the particular vector to be the most similar of the first vectors in comparison to the second vector”. (See page 773-775 where when entering a landmark area then a highly scored landmark that is used by multiple members of the crowd is identified and substituted for the map navigation solution that is similar to the map navigation solution but it is used more by the members of the crowd and is inferred to be correct)
Fan discloses “14.    An apparatus according to Claim 10, wherein, in an instance in which a length of an extended segment of the one or more segments exceeds a threshold, the computer program code instructions are configured to, when executed by the processing circuitry, cause the apparatus to define the first vector that includes the extended segment that exceeds the threshold to include a plurality of elements that are each representative of the extended segment that exceeds the threshold”. (see page 773-775 and FIG. 7 where the google maps provides the first incorrect path in item b however 75 percent of all users are monitored as using FIG. 7d and instead turning right then left to the solution; and avoid the incorrect Googlemaps solution. This second mapping is the correct second vector but it is similar to the google map first vector and is a candidate that is scoring as 75  
    PNG
    media_image3.png
    419
    724
    media_image3.png
    Greyscale


Fan discloses “15.    An apparatus according to Claim 10, wherein the computer program code instructions are configured to, when executed by the processing circuitry, cause the apparatus to define a respective first vector to comprise a plurality of elements representative of the directional information associated with the one or more segments of the respective candidate path, (see FIG. 3 where when the user enters the so called “landmark last mile area” and includes and wherein the plurality of elements uniquely represent each point of interest or each direction associated with the one or more segments of the respective candidate path. (see page 773-775 and FIG. 7 where the google maps provides the first incorrect path in item b however 75 percent of all users are monitored as using FIG. 7d and instead turning right then left to the solution; and avoid the incorrect Googlemaps solution. This second mapping is the correct second vector but it is similar to the google map first vector and is a candidate that is scoring as 75 percent while the figure 7c is ignored as 20 percent use that route which is less than the 75 percent)
Fan discloses “16.    An apparatus according to Claim 10, wherein the computer program code instructions are further configured to, when executed by the processing circuitry, cause the apparatus to:
identify a point of interest from the textual description;
determine whether map data that includes the origin and the destination fails to represent the point of interest; and (see FIG. 3 where when the user enters the so called “landmark last mile area” and 
in an instance in which the map data fails to represent the point of interest, update the map data to include the point of interest. (see page 773-775 and FIG. 7 where the google maps provides the first incorrect path in item b however 75 percent of all users are monitored as using FIG. 7d and instead turning right then left to the solution; and avoid the incorrect Googlemaps solution. This second mapping is the correct second vector but it is similar to the google map first vector and is a candidate that is scoring as 75 percent while the figure 7c is ignored as 20 percent use that route which is less than the 75 percent)”.
Fan discloses “17.    An apparatus according to Claim 16, wherein the computer program code instructions are configured to, when executed by the processing circuitry, cause the apparatus to update the map data to represent the point of interest by associating the point of interest with a location that is at least partially defined by the textual description (see FIG. 6 where when the user inputs a destination  the input is provided to the trajectory database or google maps and also 2. The crowd navigation backend to correct and from which the point of interest was identified, and wherein the location is represented by the map data. (see page 773-775 and FIG. 7 where the google maps provides the first incorrect path in item b however 75 percent of all users are monitored as using FIG. 7d and instead turning right then left to the solution; and avoid the incorrect Googlemaps solution. This second mapping is the correct second vector but it is similar to the google map first vector and is a candidate that is scoring as 75 percent while the figure 7c is ignored as 20 percent use that route which is less than the 75 percent)”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Fan, Xiaoyi et al., CrowdNavi: Demystifying Last Mile Navigation With Crowdsourced Driving Information, IEEE TRANSACTIONS ON INDUSTRIAL INFORMATICS, VOL. 13, NO. 2, APRIL 2017, (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=7587360)(hereinafter “Fan”) and in view of United States Patent Application Pub. No.: US 2003/0046451 A1 to Prabhakaran that was filed in 1997 and in view of Busch. 


Fan discloses “18.    A method for selecting a path to a destination, the method comprising: (see page 773-775 and FIG. 7 where the google maps provides the first incorrect path in item b however 75 percent of all users are monitored as using FIG. 7d and instead turning right then left to the solution and avoid the incorrect Googlemaps solution which is the correct second vector but it is similar to the google map first vector and is a candidate that is scoring as 75 percent while the figure 7c is ignored as 20 percent use that route which is less than the 75 percent);

    PNG
    media_image1.png
    491
    677
    media_image1.png
    Greyscale
obtaining a second vector (see FIG. 1-8 where the first vector is from google maps and is incorrect as it places you at the front door to a drive through while a second correct vector is made that places you around the back to order the coffee at a drive through area; see page 772-773 where the observed landmark is determined in FIG. 3 and then observed patterns are collected for the last mile area and then these are applied to refine the navigation solution once you are within the last mile area from the entrance of the landmark to the destination and to avoid the incorrect solution)
 “representative of an audio description of a specified path from an origin to the destination”, (see paragraph 44 where the speech can be input from a microphone to the GPS device) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of FAN and the teachings of Prabhakaran since Prabhakaran teaches that a microphone can be used to capture the audio and convert this to text for the input to the GPS device.  This can assist with a user one handedly capturing the data or for handicapped users to be able to use a GPS device. See FIG. 3 and paragraph 41-55 and blocks 302-320.    


 wherein the second vector comprises a plurality of elements representative of one or more points of interest, (see page 1-2, FIG. 1 and second column where google maps will place the user at the front door which is incorrect but the last mile crowd sourced direction will place the user in the dotted line to the back area of the coffee bar and then to the  
    PNG
    media_image3.png
    419
    724
    media_image3.png
    Greyscale
 (see FIG. 2 where the second vector is identified when the user enters the so called “last mile area” and then instead of plotting the navigation solution to the destination in red the device uses the crowd sourced observations of  
    PNG
    media_image4.png
    533
    728
    media_image4.png
    Greyscale


one or more landmarks, one or more features of a map or one or more directions associated with the one or more segments of the specified path, and wherein the plurality of elements of the second vector are ordered sequentially based upon an ordering of the one or more points of interest, one or more landmarks, one or more features of a map or one or more directions associated with the one or more segments of the specified path; (see FIG. 6 where the user inputs text which is provided to 1. The trajectory database (Google maps) and 2. Is provided to the crowdNavi backend to correct the google maps incorrect solution) (see FIG. 6 where the user inputs text which is provided to 1. The trajectory database (Google maps) and 2. Is provided to the crowdNavi backend to correct the google maps incorrect solution)

identifying a particular vector, from among a plurality of first vectors representative of a plurality of respective candidate paths from the origin to the destination, based on a similarity of the particular vector to the second vector; and (see page 773-775 and FIG. 7 where the google maps provides the first incorrect path in item b however 75 percent of all users are monitored as using FIG. 7d and instead turning right then left to the solution and avoid the incorrect Googlemaps solution which is the correct second vector but it is similar to the google map first vector and is a candidate that is scoring as 75 percent while the figure 7c is ignored as 20 percent use that route which is less than the 75 percent);
selecting a particular candidate path, from among the plurality of candidate paths, that is represented by the particular vector identified based on the similarity of the particular vector to the second vector. (see page 773-775 and FIG. 7 where the google maps provides the first incorrect path in item b however 75 percent of all users are monitored as using FIG. 7d and instead turning right then left to the solution and avoid the incorrect Googlemaps solution which is the correct second vector but it is similar to the google map first vector and is a candidate that is scoring as 75 percent while the figure 7c is ignored as 20 percent use that route which is less than the 75 percent);
Fan is silent but Prabhakaran teaches “19.    A method according to Claim 18, further comprising:
converting the audio description of the specified path to a textual description; ”. (see paragraph 44 where the speech can be input from a microphone to the GPS device) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of FAN and the teachings of Prabhakaran since Prabhakaran teaches that a microphone can be used to capture the audio and convert this to text for the input to the GPS device.  This can assist with a user one handedly 
 
Fan discloses “and defining the second vector based upon the textual description of the specified path”. (see page 773-775 and FIG. 7 where the google maps provides the first incorrect path in item b however 75 percent of all users are monitored as using FIG. 7d and instead turning right then left to the solution and avoid the incorrect Googlemaps solution which is the correct second vector but it is similar to the google map first vector and is a candidate that is scoring as 75 percent while the figure 7c is ignored as 20 percent use that route which is less than the 75 percent);
Fan is silent but Prabhakaran teaches “from the audio description; (see paragraph 44 where the speech can be input from a microphone to the GPS device) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of FAN and the teachings of Prabhakaran since Prabhakaran teaches that a microphone can be used to capture the audio and convert this to text for 
Fan discloses “…20.    A method according to Claim 18, further comprising: identifying a point of interest …determining whether map data that includes the origin and the destination fails to represent the point of interest(See page 773-775 where when entering a landmark area then a highly scored landmark that is used by multiple members of the crowd is identified and substituted for the map navigation solution that is similar to the map navigation solution but it is used more by the members of the crowd and is inferred to be correct); and
in an instance in which the map data fails to include the point of interest, updating the map data to represent the point of interest. (see page 773-775 and FIG. 7 where the google maps provides the first incorrect path in item b however 75 percent of all users are monitored as using FIG. 7d and instead turning right then left to the solution; and avoid the incorrect Googlemaps solution. This second mapping is the correct second vector but it is similar to the google map first vector and is a candidate that is scoring as 75 percent while the figure 7c is ignored as 20  
    PNG
    media_image6.png
    514
    692
    media_image6.png
    Greyscale

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-10, and 12-17 are rejected under 35 U.S.C. sec. 101 as being directed to an abstract idea without significantly more.  This is not statutory subject matter.  Step 1: Are the claims are directed to an article, machine, manufacturing an article or a process. Claim is directed to determining a first vector and then a second vector that is similar and then determining a candidate path based on the path based 
Step 2: The claims recited an abstract idea.  Abstract ideas can be grouped as a mathematical concept, a mental process, and certain methods of organizing human activity can be an abstract idea.   The claims can be practiced on a pen and paper or mentally. One user can tell another use directions but then say don’t enter the front as it is locked and instead take a second vector or path to the back that is open. This is an abstract idea. There is nothing in claim 1 and 10 that recites anything more than a general purpose computer and claim 1 does not event recite anything else except the signal.  
Step 2a: Do the claims have an integration into a practical application, or an additional element or combination that imposes a meaningful limit of the judicial exception such that the claim is more than a drafting effort to monopolize the exception.  These can include improvements to a technology, reducing or transforming an article to a different state or thing (MPEP 2106.05c), applying or using the judicial exception in some meaningful way beyond linking the use to a particular technological environment such that the claim is more than a drafting effort to monopolize the exception (see MPEP 2106.05€ and Vanda memorandum). Also limitations that are not indicative include adding the words apply it, or more mere instructions to implement the abstract idea on a computer, adding insignificant extra solution activity or a general linking or a field of use or a technological environment.   The claims do not recite any practical application as the invention is well known as a last mile solution for GPS devices. 
Step 2b is the combination of the steps unconventional? Limitations of an inventive concept include improvements to the functioning of a computer, applying using a machine with the judicial exception, reducing the article to a different thing, applying the judicial exception in a meaningful way.  
Improvements can pertain to improvement in the functioning of the computer itself or a computer functionality. 
Well understood,  routine and conventional changes are excluded under step 2a. See MPEP 2106.04(a). 
McRo where animation tasks were held to be improvements v. Affinity labs.  The feature that leads to the improvement must be in the claim. 
A claim limitation can integrate a judicial exception by implementing the exception with a particular machine or manufacture that is integral to the claim. See MPEP 2106.05(b).  A generic computer that is specifically programmed does not automatically overcome the exception and it must integrate the judicial exception.
A claim limitation can integrate a judicial exception by using or applying the judicial exception beyond general linking the use to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the invention.  
(For Example 37 of the USPTO Guidance:   A method rearranging icons on a GUI by tracking the icons are selected or the amount of memory allocated to the icon, and then ranking the icons, and then placing those icons that are the most used next to or closest to the start icon of the computer based on the amount of use.  Step 1 does this claim fall into a statutory category?  Yes, the claim recites a method and a series of steps and is a process. Step 2A prong 1: is there a judicial exception recited and the specific limitations and if they are within the groupings of abstract ideas within the claim. Yes, the claims are directed to an abstract idea, of a method of organizing human activity or a mental process or a process of a concept in the human mind. The nominal recitation of a processor does not take it out of the mental process grouping.   Step 2A prong 2.  Is the judicial exception or combination provided claimed in a manner that provides meaningful limits on the judicial exception that is more than an attempt to draft around the judicial exception.  Are they integrated into a practical application of the improvement.  Yes, as a whole the mental process is integrated into a practical application of the mental process. Therefore, the claim is eligible versus performing Step 2B as there is no inventive concept recited).  
For example, Example 38, organizing patient records, Step 1: the claim is directed to a process and a series of steps; Step 2A it recites an abstract idea of organizing activity.  Step 2A prong two: Is there any 
For example, example 38 claim 2 step 2a prong one the claims recite 1. Storing providing access and messaging. This is a method of organizing human activity.   The claims recite performance of claim limitations using generic computer components but does not preclude the claim limitation from being in the certain methods of organizing human activity; this claim 2 recites an abstract idea; Step 2a, prong 2; are there any additional elements that apply on or rely on the judicial exception in a manner that provides meaningful limitations?  The claims recite storing information on a memory in a network based storage devices. The claim as a whole does not integrate the abstract idea into a practical application as they do not impose meaningful limits on the abstract idea as the components are at a high level of generality.  Step 2B are there elements or combination of elements that are more than the abstract of idea.  The claims recite networked memory. This is implementing the abstract idea on a generic computer.  Step 2B is no the claim does not provide the inventive concept and is not significantly more than the abstract idea and the claim is not eligible). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668